—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered July 14, 1997, convicting him of assault in the second degree (two counts), resisting arrest, reckless endangerment in the first degree, aggravated unlicenced operation of a motor vehicle in the third degree, unlawful operation of a motor vehicle on a public highway, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment of conviction is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.